UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6664


BASIR MATEEN RAZZAK,

                Plaintiff - Appellant,

          v.

ACKOYT, Nurse Practitioner; A. GRIZZARD; CCS CORRECT CARE
SOLUTIONS, MEDICAL AGENCY; FORSYTH COUNTY DETENTION CENTER
SERVICE BUREAU,

                Defendants - Appellees,

          and

DR. RHOADES,

                Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:15-cv-01016-LCB-LPA)


Submitted:   February 22, 2017             Decided:   March 1, 2017


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Basir Mateen Razzak, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Basir Mateen Razzak seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint.                                “[T]he

timely    filing      of   a   notice    of       appeal    in   a    civil    case     is   a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).         In a civil case in which the United States is not a

party, the notice of appeal must be filed within 30 days after

entry    of    judgment.       Fed.     R.    App.    P.     4(a)(1)(A).           When   the

appellant is incarcerated, the notice of appeal is considered

filed    as    of    the   date   it     was      properly       delivered        to   prison

officials for mailing to the court.                        Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).                       The timely filing of

a motion to alter or amend the judgment tolls the start of the

time     for   filing      a   notice        of    appeal.           Fed.    R.    App.      P.

4(a)(4)(A)(iv).         “A motion to alter or amend a judgment must be

filed no later than 28 days after the entry of the judgment.”

Fed. R. Civ. P. 59(e); In re GNC Corp., 789 F.3d 505, 512 (4th

Cir. 2015).

       The district court dismissed Razzak’s complaint on February

22, 2016.        Razzak filed a motion to alter or amend that was

dated March 4, 2016, but was not filed in the district court

until March 31, 2016.             The record does not conclusively reveal

when    Razzak      delivered     this       motion    to     prison        officials     for

mailing.       Razzak’s notice of appeal was dated April 18, 2016,

                                              2
well   after   the   expiration     of    the   appeal   period,      unless    the

motion to alter or amend tolled the start of that period.

       Accordingly, we remand the case for the limited purpose of

allowing   the   district   court    to      determine   when   the    motion    to

alter or amend was delivered to prison officials for mailing.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                                        REMANDED




                                         3